

Termination and Settlement Agreement


This Termination and Settlement Agreement (the “Agreement”) is entered into
February 1, 2005 by and between:


eRXSYS, Inc.
18662 MacArthur Blvd., Suite #200-15
Irvine, California 92612
(“eRXSYS”)


And


David B. Parker
(“Parker”)




WITNESSETH


WHEREAS, Parker currently serves as eRXSYS’ Chief Executive Officer and
concurrently serves as a member of the board of directors of eRXSYS;


WHEREAS, the Parties desire to terminate Parker’s employment as Chief Executive
Officer and his service as a member of the eRXSYS board of directors subject to
all of the terms and conditions set forth herein; and


WHEREAS, the terms and conditions set forth herein are intended to enable eRXSYS
to attract financing while concurrently minimizing dilution to its shareholders.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.   Resignation of Positions: By execution of this Agreement, Parker resigns
from his position as eRXSYS’ Chief Executive Officer and Director of eRXSYS,
      effective immediately, and shall no longer hold any position of employment
with eRXSYS and/or any of its affiliates and subsidiaries, including, without
      limitation, directorships and executive management positions. Parker
acknowledges that he has no disagreement with eRXSYS relating to any of the
      company’s operations, policies or practices within the meaning set forth
in Form 8-K.

 
The parties acknowledge and agree that Parker’s signature to this Agreement
shall serve as adequate and complete legal notice to eRXSYS of his resignation
as a director, officer, and employee of eRXSYS.


The parties acknowledge and agree that Parker’s signature to this Agreement
shall serve as its acceptance of Parker’s resignation from these capacities.



  1   

--------------------------------------------------------------------------------


2.  Termination of Executive Employment Agreement: By execution of this
Agreement, the Executive Employment Agreement entered into by and between
     eRXSYS and Parker on or about March 2, 2003 (the “Employment Agreement”)
and all subsequent amendments to the Employment Agreement shall be null
     and void.

 
3.  Reimbursement of Expenses: eRXSYS shall reimburse Parker for all reasonable
expenses incurred relating his employment as Chief Executive Officer and
     his service as a member of the eRXSYS board of directors. Parker shall
provide receipts and vouchers to eRXSYS for all expenses for which reimbursement
     is claimed.
 
4.  Return of Corporate Property: Parker shall retain the following property
that he is currently utilizing: laptop computer, desktop docking station,
monitor,
     and fax machine in the Ft. Worth office. Other than as set forth above,
Parker shall return to eRXSYS all property, including, without limitation, all
equipment,
     keys, credit cards, tangible proprietary information, documents, books,
records, reports, notes, contracts, lists, computer software and hardware, and
copies
     thereof, created on any medium and furnished to, obtained by, or prepared
by Parker in the course of or incident to Parker’s employment.
 
5.  Return of Shares to Treasury and Issuance of Warrants: Parker shall return
to the corporate treasury 5,400,000 shares of eRXSYS common stock for
     which he is the beneficial holder. The specific shares returned to the
corporate treasury shall be determined solely by Parker. eRXSYS agrees to
irrevocably
     issue and deliver to Parker 1,300,000 warrants (the “Warrants”) to purchase
1,300,000 shares of eRXSYS common stock as set forth below:

 
  Number of Warrants
  Exercise
  Price
  Entitled to Exercise the
  Warrants Beginning
  Termination Date
  440,000
  $0.75
  November 1, 2005
  November 1, 2010
  430,000
  $1.00
  December 1, 2005
  December 1, 2010
  430,000
  $1.25
  January 1, 2006
  January 1, 2011



There shall be no restrictions upon Parker’s ability sell or otherwise transfer
these Warrants or the common stock underlying each warrant, except as imposed by
section 6 below or by state or federal law.


If at any time eRXSYS proposes to register any of its common stock under the
Securities Act, whether as a result of an offering for its own account or the
account of others, excluding any registrations to be effected on Forms S-4 or
S-8 or other applicable successor Forms, on a registration statement that is to
become effective prior to the termination date of the Warrants, eRXSYS shall
offer Parker the opportunity to include the common stock underlying each warrant
in such registration statement. eRXSYS shall include in such registration
statement all or part of the underlying common stock that Parker requests to be
registered.



  2   

--------------------------------------------------------------------------------


6.   Lock-up: Except as set forth in Section 5 above, Parker agrees that he will
only sell shares of eRXSYS common stock publicly from the date of this
      Agreement to 90 days thereafter provided such sale is in compliance with
Rule 144 of the Securities Act of 1933. Parker shall be permitted to offer,
pledge,
      sell, contract to sell, grant any options for the sale of or otherwise
transfer, distribute or dispose of, directly or indirectly, any shares of eRXSYS
common
      stock privately from the date of this Agreement to 90 days thereafter.


Parker also agrees that during the period between 90 and 180 days from the date
of this Agreement (the “Lock-up Period”), Parker will not offer, pledge, sell,
contract to sell, grant any options for the sale of or otherwise transfer,
distribute or dispose of, directly or indirectly, any shares of eRXSYS common
stock. Notwithstanding the foregoing, Parker shall be permitted to sell a
maximum of 100,000 shares of eRXSYS common stock in each thirty day period
during the Lock-up Period. No shares shall be subject to any lock-up following
the Lock-up Period.
 
7.   Settlement of Debt: eRXSYS and Parker previously agreed that Parker would
be reimbursed $370,000 for personal funds he advanced to secure a license
      from Safescript Pharmacies, Inc., formerly known as RTIN Holdings, Inc.,
on or about March 27, 2003. These funds plus interest at a rate of five percent
      (5%) per annum were due and payable in full to Parker on December 31,
2007. eRXSYS and Parker now agree that Parker shall accept $10,000 cash and
      494,000 shares of eRXSYS common stock within 30 days of this Agreement to
release and forever discharge eRXSYS from all liability associated with this
      debt.
 
8.   Mutual Release: With the sole exception of the obligations imposed by this
Agreement, Parker, for himself, heirs, executors, administrators, successors,
and
      assigns, hereby releases and discharges eRXSYS, its subsidiaries, and each
of their respective past and present officers, directors, agents and employees,
      from any and all actions, causes of action, claims, demands, grievances,
and complaints, known and unknown, which Parker or his heirs, executors,
      administrators, successors, or assigns ever had or may have at any time
through the date of this Agreement. Parker acknowledges and agrees that this
release
      is intended to and does cover, but is not limited to, (i) any claim of
employment discrimination of any kind whether based on a federal, state, or
local statute or
      court decision; or (ii) any claim, whether statutory, common law, or
otherwise, arising out of the terms or conditions of Parker’s employment at
eRXSYS
      and/or Parker’s separation from eRXSYS. The enumeration of specific
rights, claims, and causes of action being released shall not be construed to
limit the
      general scope of this release. It is the intent of the parties that by
this release Parker is giving up all rights, claims and causes of action
occurring prior to the
      date of this Agreement, whether or not any damage or injury has yet
occurred. Parker accepts the risk of loss with respect to both undiscovered
claims and
      with respect to claims for any harm hereafter suffered arising out of
conduct, statements, performance or decisions occurring before the date of this
      Agreement.



  3   

--------------------------------------------------------------------------------

 
With the sole exception of the obligations imposed by this Agreement, eRXSYS
hereby releases Parker, his heirs, executors, administrators, successors, and
assigns, from any and all actions, causes of action, claims, demands,
grievances, and complaints, known and unknown, which eRXSYS ever had or may have
at any time through the date of this Agreement. eRXSYS acknowledges and agrees
that this release is intended to and does cover, but is not limited to, (i) any
claim, whether statutory, common law, or otherwise, arising out of the terms or
conditions of Parker’s employment at eRXSYS and/or Parker’s separation from
eRXSYS, and (ii) any claim for attorneys' fees, costs, disbursements, or other
like expenses. The enumeration of specific rights, claims, and causes of action
being released shall not be construed to limit the general scope of this
release. It is the intent of the parties that by this release eRXSYS is giving
up all rights, claims and causes of action occurring prior to the date of this
Agreement, whether or not any damage or injury has yet occurred. eRXSYS accepts
the risk of loss with respect to both undiscovered claims and with respect to
claims for any harm hereafter suffered arising out of conduct, statements,
performance or decisions occurring before the date of this Agreement.
 
9.   Indemnification: eRXSYS shall indemnify, defend and hold Parker harmless,
to the maximum extent permitted by law, against all judgments, fines, amounts
      paid in settlement and all reasonable expenses, including attorneys’ fees
incurred by Parker, in connection with the defense of, or as a result of any
action or
      proceeding , or any appeal from any action or proceeding, in which Parker
is made or is threatened to be made a party by reason of the fact that Parker
was
      an officer or director of eRXSYS, regardless of whether such action or
proceeding is one brought by or in the right of eRXSYS. eRXSYS acknowledges and
      agrees that this indemnification is intended to and does cover, but is not
limited to, any action or proceeding relating to leases which Parker personally
      guaranteed that were executed for the benefit of eRXSYS. Each of the
parties hereto shall give prompt notice to the other of any action or proceeding
from
      which eRXSYS is obligated to indemnify, defend and hold harmless Parker of
which it or he gains knowledge.

eRXSYS hereby represents and warrants that Parker shall be covered and insured
up to the maximum limits provided by all insurance which eRXSYS maintains to
indemnify its directors and officers.
 
10.  Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to the
       conflicts of law principles.

 
11.  Miscellaneous: No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision and no waiver
shall
       constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver. No supplement, modification,
or
       amendment of the Agreement shall be binding unless executed in writing
and agreed upon by all parties. The Agreement supersedes all prior
understandings,
       written or oral, and constitutes



  4   

--------------------------------------------------------------------------------

 
       the entire Agreement between the parties hereto with respect to the
subject matter hereof. Time is of the essence.

 
12.  Counterparts: This Agreement may be executed in counterparts and by
facsimile, each of such counterparts so executed will be deemed to be an
original
       and such counterparts together will constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
first date
       written above.

 
IN WITNESS WHEREOF, eRXSYS and Parker have duly executed this Agreement as of
the day and year first above written.


eRXSYS, Inc.            






/s/ Richard Falcone                                                 /s/ David
Parker      
By:  Richard Falcone                David B. Parker
      Its:  Chairman of the Board of Directors



   5  

--------------------------------------------------------------------------------
